Case: 1:19-cv-00039-SNLJ Doc. #: 41 Filed: 06/04/20 Page: 1 of 1 PageID #: 460

                                    US Court of Appeals - Eighth Circuit
                                            NOA Supplement
Caption:                                                                        USCA#:
  Enco Systems, Inc. v. DaVincia, LLC


Case Number:
  1:19-CV-00039-SNLJ

Plaintiff:                                         Defendant:
  ENCO SYSTEMS, INC.                                 DAVINCIA, LLC


Attorney:                                          Attorney:
  Bradley L. Smith (MI P48138)                         J. Michael Huget #P39150MI - HONIGMAN LLP
  133 W. Michigan Ave. Suite 10                        315 East Eisenhower Parkway, Suite 100
  Jackson, Michigan 49201                              Ann Arbor, MI 48108

                                                       Dennis J. Abdelnour, #6292242IL - HONIGMAN LLP
                                                       155 North Wacker Drive, Suite 3100
                                                       Chicago, IL 60606


Court Reporter(s):                                 Please return files and documents to:
  N/A                                                Clerk for Eastern District of Missouri

                                                   Person to contact about the appeal:
                                                     Christy Hency at 573-331-8803


 Length of trial             Fee:                    IFP:                           Pending IFP Motion
 N/A                                                   None                         No

 Counsel:                    Pending Motions:        Local Interest:                Simultaneous Release:
 No                          No                        No                           No


Criminal Cases/Prisoner Pro Se Cases Only:
  Is defendant incarcerated?: No              Where:

Please list all other defendants in this case if there were multiple defendants:
